ACCEPTED
                                                                                                                                            03-14-00430-CV
                                                                                                                                                    5660261
                                                                                                                                 THIRD COURT OF APPEALS
                                                                                                                                            AUSTIN, TEXAS
                                                                                                                                       6/12/2015 2:51:41 PM
                                                                                                                                          JEFFREY D. KYLE
                                                                                                                                                     CLERK
                                                          Blumberg & Bagley, L.L.P.
                                                                                    Attorneys
                                                                    2304 West Interstate 20, Suite 190               RECEIVED IN
                                                                         Arlington, Texas 76017                 3rd COURT OF APPEALS
                                                                       www.blumbergbagley.com                       AUSTIN, TEXAS
                                                                                                                6/12/2015 2:51:41 PM
Peter F. Bagley                                                                                                              (817) 277-1500
Board Certified, Consumer and Commercial Law, Texas Board of Legal Specialization                                 JEFFREY     D. KYLE
                                                                                                                   Facsimile (817) 277-1170
Fellow, College of the State Bar of Texas                                                                                Clerk




                                                                                                         June 12, 2015

Clerk,
Third Court Of Appeals
P. O. Box 12547
Austin, Texas 78711

               Re:             03-14-00430-CV;
                               Alexander Fedorov v. Cecilia Cavuto

Dear Clerk:

       Please take notice that I will be on vacation from Wednesday, August 12, 2015 through
Monday, August 17; and from Thursday, December 10, 2015 through Wednesday, December 23,
2015. By copy of this letter, I am notifying all other counsel of the same and requesting that no
matters be scheduled or set during those time periods.

       If you have any questions about this, please do not hesitate to contact me at the address or
telephone numbers set above.

                                                                                                  Yours sincerely,

                                                                                                  /s/ Peter F. Bagley

                                                                                                  Peter F. Bagley
PFB/jmp

cc: Alexander Fedorov

cc: Mr. Jimmy Vaught
    VAUGHT LAW FIRM, P.C.
    5929 Balcones Drive, Ste. 201
    Austin, Texas 78731